As Filed With The Securities And Exchange Commission On August 24, 2009 Registration No.333-157560 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 COMMERCE BANCSHARES, INC. (Exact Name of Registrant as Specified in Its Charter) Missouri (State or Other Jurisdiction of Incorporation or Organization) 43-0889454 (I.R.S. Employer Identification No.) 1000 Walnut Kansas City, Missouri 64106 (816)234-2000 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Jeffery D. Aberdeen Controller 1000 Walnut
